MEMORANDUM **
David August Kille, Sr., a Nevada state prisoner, appeals pro se from the district court’s order dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging that defendants violated his constitutional rights by conspiring to convict him of certain crimes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Osborne v. Dist. Attorney’s Office for the Third Judicial Dist., 423 F.3d 1050, 1052 (9th Cir.2005) (dismissal pursuant to Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994)); Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir.2003) (dismissal under screening provisions of 28 U.S.C. § 1915A). We may affirm on any basis supported by the record. United States v. State of Wash., 969 F.2d 752, 755 (9th Cir.1992). We affirm.
The district court properly dismissed Kille’s section 1983 action as Heck-barred because his allegations necessarily implicate the validity of his conviction, and Kille failed to prove that his conviction was reversed, expunged, or otherwise called into question. See Heck, 512 U.S. at 486-87, 114 S.Ct. 2364.
To the extent Kille alleges a legal injury caused by a family court judgment against him, the district court lacked subject-matter jurisdiction pursuant to the Rooker-Feldman doctrine because Kille’s appeal amounted to a de facto appeal of a state court judgment. See Noel v. Hall, 341 F.3d 1148, 1163 (9th Cir.2003) (Rooker-Feldman bars the federal plaintiff from complaining of a legal injury caused by a state court judgment, based on an allegedly erroneous legal ruling, in a case in which the federal plaintiff was one of the litigants).
Kille’s outstanding motions are denied. No further motions will be entertained in this case.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.